
	
		II
		112th CONGRESS
		2d Session
		S. 2119
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Udall of Colorado
			 (for himself, Mr. Carper,
			 Mr. Coons, Mr.
			 Franken, and Mr. Udall of New
			 Mexico) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To establish a pilot program to address
		  overweight/obesity among children from birth to age 5 in child care settings
		  and to encourage parental engagement. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Kids from Day One
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Preschool years
			 are a critical time for determining whether or not an individual will develop
			 obesity later in life.
				(2)The Journal of
			 Clinical Pediatrics reports that the tipping point in obesity
			 often occurs before 2 years of age, and sometimes as early as 3 months, when
			 the child is learning how much and what to eat.
				(3)Aerobic fitness
			 and healthy eating patterns support enhanced behavioral, emotional, and
			 academic performance in school.
				(4)More than 21
			 percent of preschool children are overweight or obese.
				(5)A 2009 preschool
			 study found that 89 percent of a preschooler’s day is sedentary.
				(6)The amount of
			 time children spend outdoors is dwindling rapidly, as evidenced by studies
			 showing that children enjoy half the outdoor time they did just 20 years ago.
			 Meanwhile, children are spending nearly 8 hours per day in front of electronic
			 media.
				(7)Studies indicate
			 that children who are overweight at age 5 are more likely to be more overweight
			 at age 9.
				(8)Rates of obesity
			 are higher for African-American, Latino, Native American, and Native Alaskan
			 children than the overall population of the children in the United
			 States.
				(9)Children who are
			 obese have a greater likelihood of being obese in adulthood and developing
			 heart disease, diabetes, and other chronic conditions.
				(10)In 2005, 61
			 percent of children from birth through age 6 who were not yet in kindergarten
			 (about 12,000,000 children) received some form of child care on a regular basis
			 from persons other than their parents.
				(11)A 2008 survey by
			 the National Association of Child Care Resource and Referral Agencies reported
			 that 93 percent of parents thought existing health and safety standards for
			 child care should be improved.
				(12)Child care
			 centers, family child care homes, and other early learning environments should
			 serve as settings where children adopt healthy eating habits and have
			 opportunities for age appropriate physical activity.
				(13)Age-appropriate
			 physical activity in the outdoors, in particular, can produce immense physical,
			 mental and emotional health benefits, including addressing childhood obesity,
			 decreasing symptoms of attention deficit and hyperactivity disorder, improving
			 motor skills, stimulating brain development, increasing creativity and quality
			 sleep, and reducing the risk of developing myopia.
				(14)The
			 governmental, nonprofit, and private sectors came together to launch Let’s Move
			 Child Care, a voluntary effort to work with child care providers to help
			 children get off to a healthy start through healthy eating, physical activity,
			 and screen time reduction strategies. Learning collaboratives that build upon
			 these key elements will assist providers and parents in giving children the
			 foundation they need for a healthy life.
				(b)PurposesIt
			 is the purpose of this Act to—
				(1)establish a
			 3-year pilot program in 5 States representing a diversity of rural and urban
			 environments that will support child care collaboratives designed to reduce the
			 prevalence of overweight/obesity among children from birth to age 5 in child
			 care settings through dissemination of available tools and curricula and
			 implementation of emerging best practices;
				(2)enhance the focus
			 of child care centers and family child care homes serving the population of
			 children from birth to age 5 on the healthy development of children through
			 evidence-based or data-informed policies and practices to improve healthy
			 eating, physical activity, and screen time limits; and
				(3)upon completion
			 of the 3-year period, terminate the pilot program and disseminate the best
			 practices and lessons learned from the pilot program through other systems,
			 programs, or partnerships.
				3.Healthy kids
			 programTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the
			 end the following:
			
				WHealthy kids
				program
					399OO.DefinitionsIn this part:
						(1)Child care
				centerThe term child care center means a center
				licensed or otherwise authorized to provide child care and services for fewer
				than 24 hours per day per child in a non-residential setting, unless care in
				excess of 24 hours is due to the nature of the parents’ work.
						(2)Early learning
				councilThe term early learning council means an
				early childhood assembly that is established to advise governors, State
				legislators, or State agency administrators on how best to meet the needs of
				young children and their families specifically through improvement of programs
				and services.
						(3)Family child
				care homeThe term family child care home means a
				private family home where home-based child care is provided for a portion of
				the day, unless care in excess of 24 hours is due to the nature of the parents’
				work, and that is certified, registered, or licensed in the State in which it
				is located.
						(4)Screen time
				limitsThe term screen time limits means policies or
				guidelines, such as those developed by the American Academy of Pediatrics,
				designed to reduce the daily amount of time that children spend watching or
				looking at digital monitors or displays, including television sets, computer
				monitors, or hand-held gaming devices.
						(5)StateNotwithstanding
				section 2(f), the term State means—
							(A)each of the
				several States;
							(B)the District of
				Columbia;
							(C)an Indian tribe
				or tribal organization;
							(D)the Commonwealth
				of Puerto Rico; and
							(E)any other
				territory or possession of the United States.
							399OO–1.Grants
						(a)In
				General
							(1)In
				generalThe Secretary, in consultation with appropriate entities
				within the Department of Health and Human Services, shall award 3-year
				competitive grants to 5 eligible entities to help reduce and prevent obesity
				among the population of children from birth to age 5 in a State and to
				encourage parental engagement in child care settings outside a child’s place of
				residence.
							(2)Eligible
				entitiesTo be an eligible entity under paragraph (1), an entity
				shall be—
								(A)a State health
				department (or other appropriate child care licensing entities within such
				State); or
								(B)a nonprofit
				organization or a partnership of nonprofit organizations with expertise in the
				healthy development of children.
								(b)Use of
				funds
							(1)In
				generalGrantees shall use amounts received under a grant under
				this subsection—
								(A)(i)to establish one or
				more child care collaboratives consisting of the center director and staff
				members from multiple child care sites and family child care homes;
									(ii)in the case of a State grantee, to
				contract with a nonprofit organization in the State with expertise in the
				healthy development of children to establish the collaborative or
				collaboratives; or
									(iii)to provide funding to an entity
				that routinely trains child care providers to establish the collaborative or
				collaboratives; and
									(B)to provide or
				contract with the organizer of the collaborative or collaboratives to
				provide—
									(i)technical
				assistance, including onsite assistance when appropriate, to the child care
				providers participating in the collaborative;
									(ii)a compilation of
				best practices, strategies, and lessons learned from the collaborative, to be
				reported annually to the Secretary; and
									(iii)a plan to
				ensure that the collaborative will be sustainable, without additional Federal
				funding, upon the conclusion of the 3-year pilot program.
									(2)CollaborativesEach
				collaborative established under clause (i), (ii), or (iii) of paragraph (1)(A)
				shall share best practices, strategies, and techniques for successfully
				implementing evidence-based or data-informed policies and practices relating to
				healthy eating, physical activity, parental engagement, and other topics, such
				as breastfeeding, relating to the healthy development of children, using
				available curricula, tools, and other interventions.
							(3)Content of
				planThe plan described under paragraph (1)(B)(iii) may include
				the incorporation of the best practices, strategies, and techniques described
				in paragraph (2) into the training and professional development for child care
				providers in the State or other approaches determined appropriate by the State
				and the Secretary.
							(c)Collaborative
				training requirements
							(1)In
				generalCollaboratives shall incorporate no less than 5 and no
				more than 10 daylong, interactive training sessions each year and ongoing
				technical assistance to the child care providers participating in the
				collaborative that include—
								(A)the provision and
				discussion of information concerning implementation by the child care providers
				of age-appropriate healthy eating and physical activity interventions, using
				available tools and culturally competent curricula for population of children
				from birth to age 5 in the State involved, which at a minimum shall
				include—
									(i)a
				handbook that includes recommendations, guidelines, and best practices for
				child care centers and family child care homes relating to healthy eating,
				physical activity, and screen time reduction;
									(ii)information
				about the availability of and services provided by child care health
				consultants; and
									(iii)health and
				wellness resources available through the Child Care Bureau, the Maternal and
				Child Health Bureau, Let’s Move Child Care, and the Food and Nutrition Service
				of the Department of Agriculture;
									(B)the
				identification, improvement upon, and expansion of nutrition and physical
				activity best practices targeted to the population of children from birth to
				age 5 in the State involved and the identification of strategies for
				incorporating parental education and other parental engagement;
								(C)the
				identification of strategies and techniques for overcoming barriers to healthy
				eating, physical activity, and parental engagement; and
								(D)the provision of
				instruction and discussion of techniques used to appropriately model, direct,
				and encourage child care staff behavior to apply the best practices and
				strategies identified under subparagraphs (B) and (C).
								(d)Practice,
				curricula, and policy changesA grantee shall ensure that the
				participants involved in the collaborative, on an ongoing basis—
							(1)implement policy
				changes that promote healthy eating, physical activity, and appropriate screen
				time limits among the population of children from birth to age 5;
							(2)utilize a
				culturally competent healthy eating and physical activity curriculum focusing
				on such population of children from birth to age 5;
							(3)implement
				programs, activities, and procedures for incorporating parental education and
				engagement of parents in programs; and
							(4)implement
				innovative ways to remove barriers that exist to providing opportunities for
				healthy eating and physical activity.
							All
				activities described in this subsection shall be evidence-based and
				data-informed and be consistent with the curriculum presented through training
				activities described in subsection (c).399OO–2.Grants for
				the evaluation of pilot programsThe Secretary shall award competitive grants
				to Prevention Research Centers, universities, or other appropriate entities to
				evaluate the programs carried out with grants under section 399OO–1, including
				baseline, process, and outcome measurements.
					399OO–3.Coordination
						(a)Interagency
				CoordinationTo the extent practicable, the Secretary shall
				coordinate activities conducted under this part with activities undertaken by
				the National Prevention, Health Promotion and Public Health Council established
				under section 4001 of the Patient Protection and Affordable Care Act.
						(b)Pilot
				coordinationThe Secretary shall designate an entity (directly or
				through contract) to provide technical assistance to States and pilot centers
				in the coordination of activities as described in subsection (a).
						399OO–4.Technical
				assistance, evaluation, and reporting
						(a)Technical
				Assistance and InformationThe Secretary shall—
							(1)provide technical
				assistance to grantees and other entities providing training under a grant
				under section 399OO–1; and
							(2)disseminate to
				grantees information concerning evidence-based or data-informed approaches,
				including dissemination of available tools, curricula, and available or
				emerging best practices that can be expanded or improved upon through the pilot
				program conducted under section 399OO–1.
							(b)Evaluation
				requirementsWith respect to evaluations conducted under section
				399OO–2, the Secretary shall ensure that—
							(1)evaluation
				metrics are consistent across all programs funded under this part;
							(2)interim outcomes
				are measured by the number of centers that adopt policies to increase healthy
				eating and physical activity and reduce screen time;
							(3)interim outcomes
				are measured, to the extent practicable, by changes in foods served,
				opportunities for physical activity, and screen time in the child care
				participants in the collaboratives established under section 399OO–1;
				and
							(4)upon completion
				of the pilot program under section 399OO–1, the evaluation shall include an
				identification of policies, best practices, and strategies to improve healthy
				eating, physical activity, screen time limits, and parental engagement that
				could be replicated in other child care settings.
							(c)Dissemination
				of informationUpon the conclusion of the pilot program under
				section 399OO–1, the Secretary shall disseminate to all appropriate agencies
				within the Department of Health and Human Services evidence, strategies, best
				practices, and lessons learned from grantees. Such agencies shall encourage the
				utilization of best practices through Federal programs and other appropriate
				methods.
						(d)Report to
				congressNot later than 180 days after the completion of the
				pilot program under section 399OO–1, the Secretary shall submit to Congress a
				report concerning the evaluation of the pilot program, including
				recommendations as to how lessons learned from such programs can be
				incorporated into future guidance documents developed and provided by the
				Secretary and other Federal agencies, as well as Federal programs, as
				appropriate.
						399OO–5.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, $1,500,000 for each of
				fiscal years 2012, 2013, and
				2014.
					.
		
